IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                            No. 98-50999


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

          versus

ANTONIO IBARRA-SANCHEZ,

                                           Defendant-Appellant.



                            No. 98-51044


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

          versus

MIGUEL ANGEL AGUERO-MIRANDA; RICARDO VASQUEZ,

                                           Defendants-Appellants.




          Appeals from the United States District Court
                for the Western District of Texas

                          December 29, 1999

Before GARWOOD, SMITH, and BENAVIDES, Circuit Judges.

GARWOOD, Circuit Judge:

      Defendants-appellants Miguel Angel Aguero-Miranda (Aguero-

Miranda), Ricardo Vasquez (Vasquez), and Antonio Ibarra-Sanchez

(Ibarra-Sanchez) were indicted for conspiracy to possess marihuana

with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1)
and 846. The appellants moved to suppress approximately 344 pounds

of marihuana seized on January 6, 1998 from the van in which they

were riding, as well as inculpatory statements that they made to

law   enforcement   officials   after   their   arrest.   Following    an

evidentiary hearing, the district court denied the motion.            The

appellants thereafter were convicted on their pleas of guilty and

were subsequently sentenced.      The guilty pleas each reserved the

right to appeal the denial of the motion to suppress.       FED. R. CRIM.

PROC. 11 (a)(2).    The appellants now appeal, challenging only the

denial of the motion.     We affirm.

                     Facts and Proceedings Below

      Between August, 1997, and January, 1998, special agents of the Drug

Enforcement Agency (DEA), led by Special Agent Steve Mattas (Mattas),

conducted intermittent surveillance of a residence located at 1393

Copper Ridge in El Paso, Texas.         This residence was the home of

appellant Aguero-Miranda, his wife, Jacqueline Aguero, and her children.

Based on their observations over this five-month period, Mattas and the

other agents suspected that the Copper Ridge residence housed an on-

going illicit drug operation.

      From their surveillance of the trash at the Copper Ridge residence,

Mattas and the DEA agents discovered phone records revealing that

multiple calls had been made to phone numbers associated with other DEA

investigations. Their searches also revealed several five-pound zip-

lock baggies covered with duct tape, a practice which in Mattas’s

experience was consistent with the transportation of drugs and currency.

A police dog trained to detect the presence of currency positively


                                    2
identified the baggies as having contained currency. Other suspicious

trash findings included plane tickets to Hawaii and Mexico, bills that

were all in Mrs. Aguero’s name, and bank statements indicating large

monthly deposits, even though the residents at Copper Ridge had no

discernable employment.

     The trash searches also revealed utility bills and mortgage

statements for a residence on Rainbow Ridge, located directly behind the

Copper Ridge home. His attention drawn to the Rainbow Ridge residence,

Mattas noted that it was unkempt and run-down, which was unusual for

that affluent part of El Paso. No one appeared to be living there on

any consistent basis, and the agents observed heavy foot and vehicle

traffic between the two residences. From these observations, Mattas

surmised that the Rainbow Ridge residence was in all likelihood a “stash

house,” that is, an unoccupied house used for the storage of drugs.

     In the course of his surveillance of the Copper Ridge and Rainbow

Ridge residences, Mattas observed approximately six vehicles, including

the beige van at issue in this appeal, coming and going from the houses

at various times. Some of the vehicles had temporary license tags, some

had tags that were associated with other DEA investigations, and some

would remain parked in front of the houses, virtually abandoned, for

weeks at a time. At the suppression hearing, Mattas testified that this

large number of vehicles was unusual even for an affluent area–and

especially unusual when the residents did not appear to work. Mattas

concluded that this activity was consistent with drug trafficking. He

also identified one of the most frequent visitors to the Copper Ridge

house as Gilberto Villanueava (Villanueava), whom the agents later (and


                                   3
before January, 1998) determined was wanted for questioning in

connection with the abduction of a DEA agent in Mexico in 1995, as well

as another DEA investigation. According to Mattas, Villanueava often

shuttled back and forth between the Copper Ridge and Rainbow Ridge

residences, and unlike most of the other visitors, was actually allowed

inside the Copper Ridge residence.

        On the evening of January 6, 1998, the beige van made its first

appearance in over a month. As the van pulled into the driveway of the

Rainbow Ridge residence, Mattas observed the motion-sensitive light

above the driveway go on and at least two individuals exit the van and

enter the residence. A minute or two later, the van left the Rainbow

Ridge residence; after approximately thirty minutes, it returned.

Mattas then saw three men loading several large objects, which appeared

to be duffel bags, into the van. He testified that sometime during the

course of these events the motion-sensitive light had been deactivated,

and that the loading of the van took place in the dark. Mattas found

it suspicious that these individuals would load the van in the dark

“when the average person would have wanted to have light out there so

they could see what they were doing.”

        Mattas followed the van as it departed from Rainbow Ridge.

Believing that the van was loaded with drugs, and that he would need

assistance in stopping it, Mattas contacted by mobile phone another DEA

agent and the El Paso Police Department (EPPD).1 He instructed the EPPD

    1
       At the suppression hearing, Mattas testified that he did not
attempt to stop the van himself because his vehicle was not equipped
with emergency lights or a siren, and because he did not want to reveal
the existence of the DEA investigation to Aguero-Miranda or any of the
van’s other occupants.

                                    4
dispatcher to relay a message to EPPD officers that a DEA agent needed

assistance in stopping the van. Mattas also requested the dispatcher

to tell the officers to form their own reasonable suspicion before

stopping the van.     The dispatcher failed to communicate this last

instruction, however, and instead merely issued a radio bulletin that

a DEA agent had requested assistance in stopping the beige van because

it was possibly transporting drugs or weapons.

        After hearing the bulletin, EPPD Patrolman Jose Guerra (Guerra)

observed the van heading east on Interstate 10. Guerra activated his

emergency lights and began his pursuit. While being followed on the

freeway by Guerra, the van passed an EPPD Special Weapons and Tactics

(SWAT) team on its way home from a training session at the police

academy. Aware of the dispatcher’s message, the SWAT team joined in the

chase and aided Guerra in making a “felony stop” of the van at an exit

off the highway.2     The SWAT team, Guerra, and Guerra’s partner all

approached the stopped van with pistols and shotguns drawn. As they

drew near, but before they looked inside it, the officers could smell

a strong odor of marihuana emanating from within the van.3 The officers

ordered the three occupants–driver appellant Ibarra-Sanchez, front seat

passenger appellant Aguero-Miranda, and back seat passenger appellant

Vasquez–to exit the van and kneel down on the ground. Guerra handcuffed

the men and with the help of other officers placed them in the back

    2
      While not entirely clear, it appears that a “felony stop” is a
detention procedure that involves ordering occupants of a vehicle to
exit when police officers believe their safety is at risk.
    3
      One member of the SWAT team, Lawrence Lujan, testified at the
suppression hearing that he could smell the marihuana two or three feet
away from the van.

                                    5
seats of three separate patrol cars. The officers then conducted a

“protective sweep” of the van for other occupants or weapons, and

discovered three duffel bags, as well as some smaller bags, which were

later determined to contain approximately 344 pounds of marihuana.

     At some point during this time period, Mattas arrived and

identified himself as the agent who had requested the stop.         The

officers informed Mattas that they had conducted the protective sweep

of the van and had discovered a large amount of marihuana. Mattas later

testified that he could smell the marihuana when he was five or ten feet

away from the van. After conferring with the EPPD officers, Mattas

seized the marihuana. The appellants were then formally arrested and

taken to EPPD headquarters, where Aguero-Miranda and Vasquez made

inculpatory statements to EPPD officers. Ibarra-Sanchez made no post-

arrest statements.

     The appellants were charged in a one-count indictment with

conspiracy to possess marihuana with intent to distribute in violation

of 21 U.S.C. §§ 841(a)(1) and 846. Arguing that the initial “felony

stop” constituted an arrest and search for which there was no probable

cause, the appellants filed a motion to suppress the marihuana and

statements. The district court conducted a suppression hearing on June

12, 1998, and denied the motion on July 7, 1998 in a memorandum order.

The appellants then pleaded guilty to the indictment, reserving the

right to appeal the denial of the motion.     On October 16, 1998, the

district court sentenced Aguero-Miranda to sixty months of imprisonment,

followed by a four year period of supervised release; Vasquez to thirty-

seven months of imprisonment and three years of supervised release; and


                                   6
Ibarra-Sanchez to thirty months of imprisonment and three years of

supervised release. The appellants now appeal, complaining only of the

denial of their suppression motion.4

                                Discussion

        The district court found that in conducting the “felony stop,” the

EPPD officers “effected a warrantless arrest of the van’s occupants and

then proceeded to search it,” all without probable cause. The court

denied the motion, however, on the basis of the “good faith” exception

to the exclusionary rule of the Fourth Amendment. See United States v.

Leon, 104 S. Ct. 3405 (1984); United States v. DeLeon-Reyna, 930 F.2d
396, 400 (5th Cir. 1991) (en banc; per curiam). According to the

district court’s interpretation of the events at issue, the EPPD

officers reasonably relied on the dispatcher’s erroneous relay of

Mattas’s request, and thus executed the “felony stop” of the van in the

“good faith,” though erroneous, belief that they were authorized to do

so. We do not address the district court’s reliance on the “good faith”

exception to justify the officers’ conduct. Instead, we affirm the

denial of the motion to suppress because the officers had reasonable

suspicion to stop the van, and did not search it until they had probable

cause to do so as a result of having smelled the marihuana; in addition,

any alleged illegality associated with the “warrantless arrest” was too

attenuated from the drugs or statements to require suppression. The

evidence on these issues is undisputed.

        When reviewing a district court’s ruling on a motion to suppress


    4
     The separate appeal of Ibarra-Sanchez (No. 98-50999) has been
consolidated with that of Aguero-Miranda and Vasquez (No. 98-51044).

                                     7
based on live testimony at a suppression hearing, we will accept the

court’s factual findings “unless the findings are clearly erroneous or

influenced by an incorrect view of the law.” United States v. Lanford,

838 F.2d 1351, 1354 (5th Cir. 1988).    We review questions of law de

novo. “To the extent the underlying facts are undisputed . . . we may

resolve questions such as probable cause and reasonable suspicion as

questions of law.”   Blackwell v. Barton, 34 F.3d 298, 305 (5th Cir.

1994). Finally, we may affirm the district court’s decision on any

basis established by the record. See United States v. McSween, 53 F.3d
684, 687 n.3 (5th Cir. 1995).

I.   Reasonable Suspicion to Stop the Van

     The appellants contend that the EPPD officers lacked reasonable

suspicion to stop the van. We disagree. Under the principles of Terry

v. Ohio, 88 S. Ct. 1868 (1968), it is now well-established that law

enforcement officers may briefly detain pedestrians and motorists in

public, even without probable cause to arrest them, so long as the

officers have reasonable suspicion to believe that criminal activity is

afoot. See Baker, 47 F.3d at 693. Officers must base their reasonable

suspicion on “specific and articulable facts,” not merely “inarticulate

hunches” of wrongdoing. Terry, 88 S. Ct. at 1880. Moreover, the facts

giving rise to reasonable suspicion “must be judged against an objective

standard.”   Id.

     It is clear that when Mattas made the call to the EPPD dispatcher,

he possessed reasonable suspicion to stop the van himself. Over the

five-month period of surveilling the Copper Ridge and Rainbow Ridge

residences, Mattas and the other agents discovered a veritable


                                   8
cornucopia of factors suggesting drug-related activities: currency

wrappers; phone records connecting the residents to other DEA

investigations; plane tickets to at least one known drug source country

(Mexico); the fact that the Copper Ridge records were all in Aguero-

Miranda’s wife’s name (thus insulating Aguero-Miranda’s identity and

possibly protecting the house from criminal forfeiture); the lack of any

visible employment on the part of the residents;     the Rainbow Ridge

“stash house” nearby; the motley fleet of vehicles appearing

sporadically at the two residences; and the regular presence of

Villanueava, a suspected drug trafficker. On the evening of January 6,

1998, Mattas and the other agents also observed the beige van twice

arrive and depart from the Rainbow Ridge residence, and the three men

load the van with large duffel bags while in complete darkness. Any

analysis of reasonable suspicion is necessarily fact-specific, and

factors which by themselves may appear innocent, may in the aggregate

rise to the level of reasonable suspicion. See id. at 1880-81. See

also United States v. Holloway, 962 F.2d 451, 459 (5th Cir. 1992).5

Taken together, these factors all presented objective indications not

only that the Copper Ridge and Rainbow Ridge residences were being used

for narcotics trafficking, but also that the three men had just loaded

a substantial amount of drugs into the van.      See United States v.

Coleman, 969 F.2d 126, 129-30 (5th Cir. 1992) (finding reasonable

   5
    “The reasonable suspicion standard does not require . . . that the
circumstances be such that there is no reasonable hypothesis of innocent
behavior.” United States v. Basey, 816 F.2d 980, 989 (5th Cir. 1987).
Our determination of reasonable suspicion is made by looking at all the
circumstances together to “weigh not the individual layers but the
‘laminated’ total.” United States v. Edwards, 577 F.2d 883, 895 (5th
Cir. 1978).

                                   9
suspicion to make a Terry stop from a similar combination of factors

consistent with drug trafficking). Indeed, based on Mattas’s experience

and the probability that a drug transaction was about to take place,

“[i]t would have been poor police work” for him not to have called for

assistance in stopping the van at that moment. Terry, 88 S. Ct. at 1881.



     We note that, notwithstanding the appellants’ argument to the

contrary, the fact that Mattas had not previously obtained a search or

arrest warrant is not fatal to the propriety of the stop.      Even if

Mattas would have been successful in obtaining a warrant before the

stop, officers are not required to do so as soon as it is practicable

to do so. See United States v. Carillo-Morales, 27 F.3d 1054, 1063 (5th

Cir. 1994). Mattas and the agents had reasonable suspicion to stop the

van when it pulled away from the Rainbow Ridge residence; the absence

of an earlier search or arrest warrant in no way renders that stop

illegal.

     The actual stop of the van by the EPPD officers was lawful because

under what is sometimes referred to as the “collective knowledge”

doctrine, the officers shared Mattas’s reasonable suspicion.       The

officers stopped the van in reliance on the dispatcher bulletin, and

therefore were not required to have personal knowledge of the evidence

that created Mattas’s reasonable suspicion.      See United States v.

Hensley, 105 S. Ct. 675, 681-82 (1985). Instead, if Mattas possessed

sufficient reasonable suspicion to stop the van when he made his call

to the dispatcher, then the actual stop by the EPPD officers, acting on

the dispatcher’s bulletin, was also supported by reasonable suspicion.


                                  10
See id. at 682 (“[I]f a flyer or bulletin has been issued on the basis

of articulable facts supporting a reasonable suspicion that the wanted

person has committed an offense, then reliance on that flyer or bulletin

justifies a stop . . . .”); United States v. Armendariz-Mata, 949 F.2d
151, 153 (5th Cir. 1991); see also United States v. Vasquez, 534 F.2d
1142, 1145 (5th Cir. 1976) (discussing the “collective knowledge”

doctrine). Mattas’s request that the officers form their own reasonable

suspicion does not negate the fact that he had sufficient suspicion to

stop the van.6 The “collective knowledge” doctrine therefore preserves

the propriety of the stop.

II.   Probable Cause to Search

      Appellants contend that the EPPD officers had no probable cause to

conduct either a search or an arrest, but in fact it is quite clear that

the officers had probable cause to search the van. After stopping the

van, the EPPD officers approached it with their weapons drawn. As they

did so, they detected the distinct odor of marihuana wafting out. The

officers then ordered the appellants out of the van and conducted a

“protective sweep.” At the suppression hearing, a member of the SWAT

team testified that he smelled the marihuana when he was two or three

feet away from the van, and Mattas testified that he could smell it from

      6
        The parties make much of the dispatcher’s failure to relate
Mattas’s instruction that the EPPD officers form their own reasonable
suspicion before stopping the van. This argument is immaterial,
however, because under the “collective knowledge” doctrine, the EPPD
officers did not need to form their own suspicion. The admissibility
of the evidence recovered during this lawful stop turns on whether
Mattas, the officer who made the request for assistance, possessed the
requisite reasonable suspicion to make the stop. See Hensley, 105 S. Ct.
at 681 (discussing a similar point in the context of probable cause to
arrest). Having established that Mattas did have sufficient reasonable
suspicion to stop the van, the dispatcher’s error is irrelevant.

                                   11
five to ten feet away. Regardless of precisely how near or far from the

van the officers were when they detected the odor, once they did so they

possessed probable cause to search the van. This Court has consistently

held that the smell of marihuana alone may constitute probable cause to

search a vehicle. See, e.g., McSween, 53 F.3d at 686-87; United States

v. Reed, 882 F.2d 147, 149 (5th Cir. 1989)(observing that the smell of

marihuana “in itself would have justified the subsequent search of

Reed’s vehicle”); United States v. Henke, 775 F.2d 641, 645 (5th Cir.

1985) (“Once the officer smelled the marijuana, he had probable cause

to search the vehicle.”); United States v. Villareal, 565 F.2d 932, 937

(5th Cir. 1978) (“The odor of marijuana detected by [the officer] as

emanating from the car furnished him with probable cause to search the

trunk.”). This probable cause arose before any appellant exited the

vehicle and before any officer touched it, and, as discussed below,

depended in no way on the subsequent conduct of the EPPD officers.7




    7
       We note that the subsequent “protective sweep” might also be
justified under Michigan v. Long, 103 S. Ct. 3469 (1983), as a “Terry
pat-down” of the van. In Long, the Supreme Court held that “the search
of the passenger compartment of an automobile, limited to those areas
in which a weapon may be placed or hidden, is permissible if the police
officer possesses a reasonable belief based on Id. at 3481 (quoting Terry, 88 S. Ct. at 1880). In this case, the EPPD
officers received a bulletin indicating that the van in question might
be carrying drugs, weapons, or both. Moreover, the officers smelled
marihuana as soon as they drew near to the van. These facts appear to
be objective, reasonable indicia of a dangerous situation and would in
all probability justify a weapons search of the passenger compartment.
See Baker, 47 F.3d at 693-94 (upholding protective search of passenger
compartment of vehicle based on officer’s
reasonable concern for safety); Coleman, 969 F.3d at 131 (same).

                                  12
III.    Detention vs. Arrest

       The appellants further contend that even if the initial stop of the

van was lawful, the EPPD officers violated the appellants’ Fourth

Amendment rights by ordering them out of the van, pointing their weapons

at them, forcing them to kneel on the ground, handcuffing them, and then

placing them in the back of police vehicles. The appellants argue that

the EPPD officers converted a Terry stop based on reasonable suspicion

into a full-blown arrest for which the officers had no probable cause.

We conclude that whether or not this show of force amounted to a de

facto arrest is ultimately irrelevant because neither the evidence

seized from the van nor the appellants’ later statements were not a

product of the alleged arrest.

       The EPPD officers acted lawfully by ordering the occupants to exit

the van after the stop. It is settled that officers conducting a lawful

Terry stop of a vehicle may order both the driver and the passengers to

exit the vehicle pending completion of the stop. In Pennsylvania v.

Mimms, 98 S. Ct. 330, 333 (1977) (per curiam), the Supreme Court held

that once a motor vehicle has been lawfully stopped for a traffic

violation, police officers may order the driver out of the vehicle.

Later, in Maryland v. Wilson, 117 S. Ct. 882, 886 (1997), the Court

extended Mimms to passengers. See Knowles v. Iowa, 119 S. Ct. 484, 488

(1998). The touchstone of Mimms and Wilson is that officer safety is

potentially threatened whenever officers stop a vehicle. See Mimms, 98

S. Ct. at 333 (“[W]e have specifically recognized the inordinate risk

confronting an officer as he approaches a person seated in an

automobile.”). Rarely are concerns for officer safety more paramount


                                    13
than during the stop of a vehicle suspected of transporting drugs. See

Coleman, 969 F.2d at 131 n.20 (“Weapons and violence are frequently

associated with drug transactions, of course.”) (citing United States

v. Wiener, 534 F.2d 15, 18 (2d Cir. 1976)). In the present case, the

EPPD officers received a bulletin alerting them to a possible drug or

weapons scenario, and were entirely within their rights in ordering the

occupants out of the van.

     Whether the officers’ subsequent conduct–training their weapons on

the appellants, ordering them to kneel, handcuffing them, and then

placing them in squad cars–amounted to a warrantless arrest is unclear.

As we have observed, “[t]he line between a valid investigatory stop and

an arrest requiring probable cause is a fine one.” United States v.

Hanson, 801 F.2d 757, 763 (5th Cir. 1986); compare United States v.

Roch, 5 F.3d 894, 897 (5th Cir. 1993) (finding that the defendant had

been “arrested or seized” when “the first words spoken by the police

officer who had his gun drawn was a command for Roch to get face down

on the ground and then, without further inquiry, Roch was handcuffed”)

with United States v. Sanders, 994 F.2d 200, 207 (5th Cir. 1993) (“[I]n

and of itself, the mere act of drawing or pointing a weapon during an

investigatory detention does not cause it to exceed the permissible

bounds of a Terry stop or to become a de facto arrest.”) and United

States v. Campbell, 178 F.3d 345, 349 (5th Cir. 1999) (“[D]rawn guns and

handcuffs do not necessarily convert a detention into an arrest.”).

     We do not resolve this issue, for even if the show of force by the

officers constituted an illegal arrest, it would not affect our ultimate

disposition because neither the drugs nor the statements were products


                                  14
of the alleged post-stop arrest. To warrant suppression, the challenged

evidence must have been obtained “by exploitation of [the alleged]

illegality” rather than “by means sufficiently distinguishable to be

purged of the primary taint.” Wong Sun v. United States, 83 S. Ct. 407,

417 (1963). This Court has recognized that the exclusionary rule’s bar

to admitting evidence “only extends from the 652 F.2d 559, 564 (5th Cir. 1981) (holding that evidence was

admissible because it was not derived from illegal police action); see

also United States v. Sheppard, 901 F.2d 1230, 1234 (5th Cir. 1990)

(finding evidence admissible if causal connection between alleged police

illegality and evidence introduced a trial is broken); United States v.

Nooks, 446 F.2d 1283, 1288 (5th Cir. 1971) (same).

     In this case, the marihuana and statements were not gained by

“exploitation” of the allegedly illegal arrest. As discussed above, the

EPPD officers smelled the marihuana as they approached the van and

thereby had probable cause to search the van while the appellants were

still inside. Similarly, the statements were taken at EPPD headquarters

after formal arrest based on the discovery of the marihuana.         The

reasonable suspicion to stop the van developed into probable cause to

search it when the marihuana was smelled, and once the marihuana was

discovered, the officers lawfully arrested the appellants. After the

appellants were ordered out of the van, it made no difference to the

ultimate result whether they stood by the side of the road or sat

handcuffed in police cars: in either situation, the officers would have

discovered the marihuana and arrested them.      In short, there is no


                                   15
causal link between the alleged “arrest” of the appellants and the

evidence later introduced at trial; the drugs and statements were not

fruits of that particular tree.    Therefore there is no reason to

suppress the marihuana or the statements.

                          Conclusion

     The district court’s order denying the appellants’ motion to

suppress, and appellants’ convictions and sentences, are AFFIRMED.




                                  16